Exhibit 10.3

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment No. 1 to the Employment Agreement (this “Amendment”), is entered
into as of May 30, 2014, by and between Empire Resorts, Inc., a Delaware
corporation (the “Company”), and Nanette L. Horner (the “Executive” and,
together with the Company, “the Parties”).

WITNESSETH:

WHEREAS, Empire and Executive entered into an Employment Agreement dated as of
August 22, 2012 (hereinafter the “Employment Agreement”); and

WHEREAS, the Parties desire to amend the Employment Agreement.

NOW, THEREFORE, the Parties hereto agree to amend the Employment Agreement as
follows, effective as of July 1, 2014:

1. Section 1 shall be amended by deleting the date “December 31, 2014” and
inserting the date “December 31, 2015” in place thereof.

2. Section 2(a) shall be amended by deleting the phrase “Senior Vice President”
and inserting the phrase “Executive Vice President” in place thereof.

3. Section 3 shall be amended by deleting the amount “Two Hundred Fifteen
Thousand Dollars ($215,000)” and inserting the amount “Two Hundred Twenty Five
Thousand Dollars ($225,000)” in place thereof.

4. Section 5(b) will be deleted in its entirety and replaced with the following:

“For purposes of this Agreement, ‘Change in Control’ shall be deemed to have
occurred if:

i. a tender offer (or series of related offers) shall be made and consummated
for the ownership of 50% or more of the outstanding voting securities of the
Company, unless as a result of such tender offer more than 50% of the
outstanding voting securities of the surviving or resulting corporation shall be
owned in the aggregate by the shareholders of the Company (as of the time
immediately prior to the commencement of such offer), any employee benefit plan
of the Company or its Subsidiaries, and their affiliates;

ii. the Company shall be merged or consolidated with another corporation, unless
as a result of such merger or consolidation more than 50% of the outstanding
voting securities of the surviving or resulting corporation shall be owned in
the aggregate by the shareholders of the Company (as of the time immediately
prior to such transaction), any employee benefit plan of the Company or its
Subsidiaries, and their affiliates;

iii. the Company shall sell substantially all of its assets to another
corporation that is not wholly owned by the Company, unless as a result of such
sale more than 50% of such assets shall be owned in the aggregate by the
shareholders of the Company (as of the time immediately prior to such
transaction), any employee benefit plan of the Company or its Subsidiaries and
their affiliates;

 

1



--------------------------------------------------------------------------------

iv. a Person (as defined below) shall acquire 50% or more of the outstanding
voting securities of the Company (whether directly, indirectly, beneficially or
of record), unless as a result of such acquisition more than 50% of the
outstanding voting securities of the surviving or resulting corporation shall be
owned in the aggregate by the shareholders of the Company (as of the time
immediately prior to the first acquisition of such securities by such Person),
any employee benefit plan of the Company or its Subsidiaries, and their
affiliates; or

v. The individuals who, as of the date hereof, constitute the members of the
Board (the “Current Board Members”) cease, by reason of a financing, merger,
combination, acquisition, takeover or other non-ordinary course transaction
affecting the Company, to constitute at least a majority of the members of the
Board unless such change is approved by the Current Board Members.

For purposes of this Section 5(b), ownership of voting securities shall take
into account and shall include ownership as determined by applying the
provisions of Rule 13d-3(d)(I)(i) (as in effect on the date hereof) under the
Exchange Act of 1934, as amended (the “Exchange Act”). In addition, for such
purposes, “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof; however,
a Person shall not include (A) the Company or any of its Subsidiaries; (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Subsidiaries; (C) an underwriter temporarily holding
securities pursuant to an offering of such securities; or (D) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportion as their ownership of stock of the Company.”

The Parties hereby agree that, except as specifically provided in and modified
by this Amendment, the Employment Agreement is in all other respects hereby
ratified and confirmed and references to the Employment Agreement shall be
deemed to refer to the Employment Agreement as modified by this Amendment.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first written above.

 

EMPIRE RESORTS, INC. By:  

/s/ Joseph A. D’Amato

  Name:   Joseph A. D’Amato   Title:   Chief Executive Officer EXECUTIVE

/s/ Nanette L. Horner

Nanette L. Horner

 

2